          Case 2:18-cv-01374-WSH Document 50 Filed 03/29/21 Page 1 of 22




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


COMMUNICATIONS SUPPLY                            )
CORPORATION, a subsidiary of WESCO               )
DISTRIBUTION, INC.,                              )
                                                 )
                               Plaintiff,        )
                                                 )   Civil Action No. 18-1374
                v.                               )
                                                 )
IRON BOW TECHNOLOGIES, LLC,                      )
                                                 )
                               Defendant.        )


                                  MEMORANDUM OPINION

   I.       INTRODUCTION

         In this diversity action, Plaintiff Communications Supply Corporation (“CSC”) claims that

Defendant Iron Bow Technologies, LLC (“Iron Bow”) improperly attempted to cancel an order it

placed with CSC for customized data communications cabling products and failed to pay for those

products in breach of the parties’ contract. Although the parties do not dispute that they entered

into a contract, they sharply disagree about the operative terms and conditions – particularly

concerning cancellation. Presently before the Court are the parties’ cross-motions for summary

judgment. (Docket Nos. 36, 40). For the reasons that follow, Plaintiff’s Motion for Summary

Judgment is granted, and Defendant’s Motion for Summary Judgment is denied.

   II.      PROCEDURAL HISTORY

         As alleged in the Complaint filed on October 12, 2018, Iron Bow contracted with CSC to

supply data communications cabling and associated products manufactured by Belden, Inc. (the

“Belden Products”) in the amount of $1,880,236.03 for Iron Bow’s work on a construction project

at the Vandenberg Air Force Base in California (the “Project”). (Docket No. 1, ¶¶ 7-9, 12, 16).


                                                 1
            Case 2:18-cv-01374-WSH Document 50 Filed 03/29/21 Page 2 of 22




CSC alleges that Iron Bow was aware that the Belden Products were “highly customized” and

“specifically designed and manufactured for use on the Project,” therefore, the order was “non-

cancellable” and the Belden Products could not be returned. (Id., ¶¶ 10-11, 13-15, 17). CSC

promptly ordered the Belden Products and was ready, willing and able to deliver them but Iron

Bow refused to take delivery, refused to pay for the Belden Products, and improperly attempted to

cancel the order, all in breach of the parties’ contract. (Id., ¶¶ 18-23, 27-33).

           On November 9, 2018, Iron Bow moved to dismiss the Complaint for improper venue.

(Docket Nos. 8, 9). The Honorable Cathy Bissoon, who was the presiding judge at the time, denied

Iron Bow’s motion on June 5, 2019. (Docket No. 14).

           Following a post-discovery/settlement conference held on March 10, 2020, Judge Bissoon

ordered the parties to cross-file motions for summary judgment on the issue of liability only by

April 10, 2020. (Docket Nos. 34, 35). Pursuant to Judge Bissoon’s order, after resolution of

summary judgment, if appropriate, the Court will schedule a status conference to address the

adjudication of damages. 1 (Docket No. 35).

           Each party filed a timely Motion for Summary Judgment, Brief in Support, Concise

Statement of Undisputed Material Facts and an Appendix, as well as their respective responses to

same. (Docket Nos. 36-48). The matter is now ripe for disposition.

    III.      RELEVANT FACTS 2

           In May 2015, Iron Bow entered into a subcontract with The Centech Group (“Centech”) to

perform computer networking and data communications cabling work on the Project. (Docket



1   The case was re-assigned to this member of the Court on September 23, 2020.

2 The factual background is derived from the undisputed evidence of record, and the disputed evidence is viewed
in the light most favorable to the nonmoving party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)
(“The evidence of the non-movant is to be believed, and all justifiable inferences are to be drawn in his favor.”).



                                                        2
          Case 2:18-cv-01374-WSH Document 50 Filed 03/29/21 Page 3 of 22




Nos. 38, ¶ 1; 47, ¶ 1). Iron Bow subsequently requested CSC to provide a quote for the Belden

Products which it intended to use to complete its work on the Project. (Docket Nos. 38, ¶¶ 2-3;

47, ¶¶ 2-3).

         On November 20, 2017, CSC provided Iron Bow the requested quote for the Belden

Products, labeled as Quotation Number “893449 option B” (the “Quote”). (Docket Nos. 38, ¶ 4;

47, ¶ 4). The Quote listed a description, quantity, unit price and total price for each Belden Product,

as well as a total price of $1,881,095.18 for all the Products. 3 (Docket No. 39-3 at 2-8). Under

the description of each Product, it was specified whether it was “Non-Returnable” or “Returnable

– Subject to Belden Restock Fee.” (See id.). The Quote more specifically stated, “[s]ee special

T&C’s down below at the bottom,” which in turn provided that “ALL NCNR PRODUCT IS

NOTED UNDER EACH ITEM - THESE WILL NOT BE CONSIDERED FOR RETURN.

IRONBOW IS RESPONSIBLE FOR BUYING OFF ON THE BELDEN DESIGN.” (Id. at 2, 9).

         With regard to terms and conditions, the first page of the Quote specified that “BUYER

AGREES THAT THIS QUOTE AND ANY RESULTING PURCHASE ORDER WILL BE

GOVERNED BY WESCO’S TERMS AND CONDITIONS DATED 011107 AVAILABLE AT

HTTP://WWW.WESCO.COM/TERMS_AND_CONDITIONS_OF_SALE.PDF, . . . WHICH

TERMS ARE INCORPORATED HEREIN BY REFERENCE AND MADE PART HEREOF.

(Docket No. 39-3 at 2). As relevant to the instant dispute, those terms and conditions contained

the following cancellation provision:

                  Buyer may cancel its order for Goods and/or Services, but only if
                  WESCO agrees to such cancellation in writing and only after Buyer
                  pays reasonable charges for expenses already incurred and
                  commitments made to WESCO in connection with the placement of
                  such order(s).


3 The Quote specified that “[t]he prices stated in this offer shall, unless renewed, automatically expire fifteen days
(15) from the date of this offer.” (Docket No. 39-3 at 9).


                                                          3
        Case 2:18-cv-01374-WSH Document 50 Filed 03/29/21 Page 4 of 22




(Docket No. 39-4 at 2, ¶ 7).

       On December 5, 2017, CSC and Iron Bow began exchanging emails regarding the terms

and conditions for the sale of the Belden Products. (Docket Nos. 38, ¶ 14; 47, ¶ 14).       Initially,

CSC proposed utilizing a previously negotiated version of Iron Bow’s terms and conditions for its

purchase of the Belden Products, but that did not occur. (Docket Nos. 42, ¶ 7; 45, ¶ 7). On

December 6, 2017, Iron Bow sent CSC its then current standard terms and conditions and stated,

“I’ll make sure to move it through quickly once your legal team redlines it.” (Docket Nos. 38, ¶

15; 47, ¶ 15). On December 11, 2017, CSC sent Iron Bow an email stating “here are the T&C’s

redlined by our legal department. Please let me know if these are acceptable for our one time order

that is pending.” (Docket Nos. 38, ¶ 16; 47, ¶ 16). In an email on December 14, 2017, Iron Bow

attached the redlined terms (the “Negotiated Terms”) and stated, “I believe your edits and [sic] fair

and reasonable for this one time and for the work being done. If we can annotate the PO to

reference these negotiated terms on today’s date that will suffice.” (Docket Nos. 38, ¶ 18; 47, ¶

18). Significantly, the Negotiated Terms contained a redline to Section 9.3, which was Iron Bow’s

standard cancellation provision:

               Iron Bow may cancel, without penalty or cost, the Purchase Order,
               in whole or in part, to the extent an Iron Bow customer has canceled
               its corresponding order to Iron Bow, prior to acceptance, and Iron
               Bow may return for a full refund any Products received by Iron Bow
               or its Customer in connection with such Purchase Order or portion
               thereof; provided that Supplier [CSC] will invoice Buyer [Iron Bow]
               for its costs and expenses previously incurred in fulfilling the order.”

(Docket Nos. 38, ¶ 19; 47, ¶ 19).

       Later on December 14, 2017, Iron Bow sent an email to CSC, which stated “[p]lease

process the attached order.” (Docket Nos. 38, ¶ 20; 47, ¶ 20). Iron Bow attached to the December

14th email its purchase order for the Belden Products in the amount of $1,880,236.03 (the




                                                  4
         Case 2:18-cv-01374-WSH Document 50 Filed 03/29/21 Page 5 of 22




“Purchase Order”) and the Quote. (Docket Nos. 38, ¶¶ 21, 22; 47, ¶¶ 21, 22). The Purchase Order

referenced the Quote, stating: “Quote #893449 option B.” (Docket No. 39-7 at 5). Contrary to

Iron Bow’s email, however, the Purchase Order was not annotated to reference the Negotiated

Terms. Rather, the Purchase Order stated that “Iron Bow terms and conditions are hereby

incorporated     by     reference     and     are     located      at   the    following     link:

https://ironbow.com/uploads/files/resources/Purchase_Order_Task_Directive_Terms_and_Condi

tions_20170505_FINAL_without_signature_block.pdf.”          (Id.). As relevant here, Iron Bow’s

standard cancellation provision provided:

               Iron Bow may cancel, without penalty or cost, the Purchase Order,
               in whole or in part, to the extent an Iron Bow customer has canceled
               its corresponding order to Iron Bow, prior to acceptance, and Iron
               Bow may return for a full refund and without penalty any Products
               received by Iron Bow or its Customer in connection with such
               Purchase Order or portion thereof.

(Docket No. 43-8 at 7, ¶ 9.3).

       Upon receipt of the Purchase Order, CSC issued a purchase order to Belden for the Products

on December 18, 2017. (Docket Nos. 38, ¶ 24; 47, ¶ 24). Thereafter, approximately $140,000 of

the $1.8 million Purchase Order was delivered and paid for by Iron Bow. (Docket Nos. 38, ¶ 25;

47, ¶ 25).

       In an email on December 22, 2017, Iron Bow directed Belden to “not ship any more items

against this PO until further notice.” (Docket Nos. 38, ¶ 27; 47, ¶ 27). In the same email, Iron

Bow requested that Belden “continue to produce the equipment for this order,” but Iron Bow

“cannot accept it on-site at this time.” (Docket Nos. 38, ¶ 28; 47, ¶ 28). Belden continued to

manufacture the Products and, while ready, they could not be delivered to the Project due to space

limitations on site. (Docket Nos. 38, ¶¶ 29, 30; 47, ¶¶ 29, 30).

       In March 2018, Iron Bow asked CSC, “[i]f [Centech] ask[s] to return the returnable items,



                                                 5
        Case 2:18-cv-01374-WSH Document 50 Filed 03/29/21 Page 6 of 22




what would your restocking fee be?” (Docket No. 39-28 at 2). On May 14, 2018, CSC sent an

email to Iron Bow stating, “here is a breakdown of what is returnable and what is not. I attached

the quote that was submitted with the original PO. Anything highlighted in blue is not returnable

(as per the notes on the quote as well).” (Docket Nos. 38, ¶ 34; 47, ¶ 34). On June 18, 2018, Iron

Bow again inquired about what was returnable/non-returnable after Centech inquired concerning

same. (Docket No. 39-31 at 3). CSC responded that it had sent that information three times and

attached the Quote, which “notes what items are non-returnable and what items are returnable.”

(Docket Nos. 38, ¶ 37; 47, ¶ 37).

       Also in March 2018, Iron Bow asked CSC to do a “ship-in-place type deal,” in which CSC

would bill Iron Bow for the remaining Belden Products but continue to hold them. (Docket Nos.

38, ¶ 31; 47, ¶ 31). In May 2018, Iron Bow and CSC again exchanged emails regarding a potential

“bill and hold” arrangement. (Docket No. 39-15). In an email on June 19, 2018, CSC informed

Iron Bow that its parent, WESCO, “made a decision to have the Belden material to be shipped to

a Wesco location.” (Docket Nos. 38, ¶ 38; 47, ¶ 38). CSC also informed Iron Bow that it would

hold the material in a WESCO facility but transfer ownership to Iron Bow because it would be

customer owned. (Docket No. 39-16 at 2). CSC further advised Iron Bow that it would hold the

material at no cost until August 1, 2018, after which time a typical storage fee WESCO charges

for customer owned inventory in its facilities would apply. (Id.). A “Customer Material Storage

– Reference Sheet” was attached to the email, which listed the storage charge as 5% per month

starting on August 1, 2018. (Id. at 4). The Belden Products ultimately were shipped to a WESCO

facility, and CSC paid Belden in full for them. (Docket Nos. 38, ¶¶ 42, 43; 47, ¶¶ 42, 43).

       In the interim (and apparently unknown to CSC), on April 12, 2018, Centech sent Iron Bow

a letter stating that “support of Iron Bow [on the Project] is no longer viable.” (Docket No. 39-18




                                                6
        Case 2:18-cv-01374-WSH Document 50 Filed 03/29/21 Page 7 of 22




at 2). According to Centech’s letter, “[a]s assessed by the Air Force, continued miscommunication

and the apparent lack of adaptability and flexibility with the Modernization design have caused

grave concern by the Government, significantly delaying the progress of the Building.” (Id.). As

a result, Centech advised that it would “be in search of a new subcontractor.” (Id.). Following

this development, on April 18, 2018, Iron Bow invoiced Centech for the Belden Products in the

amount of $1,933,533.11. (Docket Nos. 38, ¶ 46; 47, ¶ 46).

       On June 29, 2018, Iron Bow sent an email to CSC attempting to cancel the Purchase Order:

               [I]n accordance with Section 9.3 of Iron Bow’s Purchase Order and
               Task Directive and Conditions which were incorporated into the
               subject Purchase Order, Iron Bow must exercise its right to cancel
               Purchase Order Number 3008139, in part, to the extent the items
               detailed therein have not already been delivered to a final
               destination.

(Docket Nos. 38, ¶ 47; 47, ¶ 47). On July 6, 2018, CSC rejected Iron Bow’s cancellation,

demanded adequate assurance of performance, and notified Iron Bow that it considered the June

29th email to be an anticipatory breach of the Purchase Order. (Docket Nos. 38, ¶ 48; 47, ¶ 48).

CSC then invoiced Iron Bow for the remainder of the Belden Products in the amount of

$1,757,293.12. (Docket Nos. 38, ¶ 49; 47, ¶ 49). Iron Bow refused to provide assurance of

performance or pay for the remainder of the Belden Products. (Docket No. 39-2, ¶ 23).

       On July 9, 2018, Iron Bow sent Centech a letter stating that “the vast majority of the order

placed with [CSC] for the Belden materials is non-returnable and non-cancellable, and the

remaining items are subject to restocking fees.” (Docket No. 39-22 at 3). In another letter to

Centech on July 10, 2018, Iron Bow reiterated that the “vast majority” of the Belden Products were

“customized for CENTECH’s needs . . . and are, therefore, based upon discussions with our

suppliers non-cancellable and nonreturnable.” (Docket No. 39-23 at 2). Iron Bow further

demanded that Centech “take and pay for the outstanding products ordered by Iron Bow . . . and



                                                7
          Case 2:18-cv-01374-WSH Document 50 Filed 03/29/21 Page 8 of 22




pay any restocking fees imposed for any products that can be returned.” (Id. at 3). Iron Bow sent

another letter to Centech on August 7, 2018, demanding payment in the amount of $1,933,533.11

for the Belden Products. (Docket No. 39-24 at 2). Iron Bow ultimately sued Centech in the Circuit

Court of Fairfax County, Virginia for Centech’s failure to pay. (Docket No. 39-25). That lawsuit

resulted in a consent order of nonsuit without prejudice. (Docket No. 47-2).

   IV.      STANDARD OF REVIEW

         Summary judgment shall be granted when there are no genuine issues of material fact in

dispute and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). To

withstand summary judgment, an issue of fact in dispute must be both genuine and material, i.e.,

one upon which a reasonable fact finder could base a verdict for the non-moving party and one

which is essential to establishing the claim. Anderson, 477 U.S. at 248. When considering a

summary judgment motion, the court may not weigh the evidence or make credibility

determinations, but rather is limited to deciding whether there are any disputed issues that are both

genuine and material. Id. at 249.

         If the moving party carries its burden under Rule 56, the non-movant must identify

“specific facts which demonstrate that there exists a genuine issue for trial.” Orson, Inc. v.

Miramax Film Corp., 79 F.3d 1358, 1366 (3d Cir. 1996) (citing Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986)).     Further, the non-moving party cannot rely on unsupported assertions,

conclusory allegations or mere suspicions in attempting to survive summary judgment. Williams

v. Borough of W. Chester, 891 F.2d 458, 460 (3d Cir. 1989) (citing Celotex, 477 U.S. at 325). The

non-movant must respond “by pointing to sufficient cognizable evidence to create material issues

of fact concerning every element as to which the nonmoving party will bear the burden of proof at

trial.” Fuentes v. Perskie, 32 F.3d 759, 762 n.1 (3d Cir. 1994) (citation omitted).




                                                 8
          Case 2:18-cv-01374-WSH Document 50 Filed 03/29/21 Page 9 of 22




         These standards remain the same when parties file cross-motions for summary judgment.

See Lawrence v. City of Philadelphia, 527 F.3d 299, 310 (3d Cir. 2008). “When confronted with

cross-motions for summary judgment, the court must rule on each party’s motion on an individual

and separate basis, determining, for each side, whether a judgment may be entered in accordance

with the Rule 56 standard.” Anderson v. Franklin Inst., 185 F. Supp. 3d 628, 635 (E.D. Pa. 2016)

(internal quotation marks and citation omitted).

    V.       ANALYSIS

         A breach of contract claim is established by the following elements: (1) the existence of a

contract, including its essential terms; (2) a breach of the contract; and (3) resultant damages. Kelly

v. Peerstar LLC, Case No. 3:18-cv-126, 2020 WL 5077940, at *15 (W.D. Pa. Aug. 26, 2020)

(citing Meyer, Darragh, Buckler, Bebenek & Eck, P.L.L.C. v. Law Firm of Malone Middleman,

P.C., 137 A.3d 1247, 1258 (Pa. 2016)). 4 As noted at the outset, the parties do not dispute that they

entered into a contract. (See Docket Nos. 37 at 7; 46 at 7). They disagree, however, on the

contract’s controlling terms, particularly the cancellation provision, and whether Iron Bow

breached the contract by cancelling the Purchase Order and failing to pay for the Belden Products.

         CSC argues that Iron Bow breached the contract because there is no evidence that the

Purchase Order was cancellable under any set of circumstances. (Docket No. 37 at 9-15).

Additionally, even if the Purchase Order could have been cancelled, CSC contends that Iron Bow

breached the contract because it was required to pay for CSC’s costs incurred in procuring the

Belden Products on Iron Bow’s behalf. (Id. at 16). CSC further asserts that Iron Bow anticipatorily


4 Each party has argued that its own standard terms and conditions apply. CSC’s terms and conditions contain a
Pennsylvania choice of law provision, whereas Iron Bow’s terms and conditions contain a Virginia choice of law
provision. (Docket Nos. 39-4 at 2; 43-8 at 10). Nonetheless, the Court finds it unnecessary to undertake a choice of
law analysis because neither party contends that the result would change the outcome here. (See Docket Nos. 37 at 7,
n.1; 41 at 11, n.2). Relative to choice of law, the Court further notes that, although the parties cite some Virginia
authority in their briefing, they both primarily rely upon Pennsylvania law and Third Circuit authority in advancing
their respective arguments for summary judgment.


                                                         9
         Case 2:18-cv-01374-WSH Document 50 Filed 03/29/21 Page 10 of 22




breached the contract by failing to provide adequate assurances of payment when requested by

CSC. (Id. at 17). Finally, CSC maintains that it suffered damages because it paid Belden for the

Products that Iron Bow has improperly refused to take and pay for, and CSC also has stored the

Products in its facility without any payment from Iron Bow for $1,757,293.12 of outstanding

invoices. (Id. at 18). For these reasons, CSC submits that there is no genuine issue of material

fact concerning Iron Bow’s liability for breach of contract to CSC. (Id.).

         Conversely, Iron Bow insists that its standard terms and conditions control and permit it to

cancel or return the Belden Products. (Docket No. 41 at 9-15). However, even if the Negotiated

Terms apply and the Purchase Order could not be cancelled, Iron Bow asserts that CSC’s claim

still fails because Iron Bow had the right to return the Belden Products for a full refund. 5 (Id. at

15-18). Finally, even in a “battle of the forms” knockout analysis, the applicable gap-filling

provision still would not obligate Iron Bow to pay because CSC has never delivered the Belden

Products. 6 (Id. at 19-25). Accordingly, Iron Bow contends that CSC’s breach of contract claim

fails as a matter of law and summary judgment should be granted in favor of Iron Bow. (Id. at 6).




5 The Court finds Iron Bow’s return argument irrelevant to the analysis herein, given that there is no evidence to
indicate that Iron Bow attempted to return any of the Belden Products. In June 2018, Iron Bow sent an email to CSC
stating it “must exercise its right to cancel” the Purchase Order, relying on Section 9.3 of its standard terms and
conditions. (Docket Nos. 38, ¶ 47; 47, ¶ 47). Accordingly, the issue here is whether Iron Bow breached the parties’
contract by cancelling the Purchase Order, not whether Iron Bow could have returned the Belden Products.

6 Iron Bow’s argument that it was not obligated to pay because CSC has never delivered the Belden Products is
unsupported by the record. In an email on December 22, 2017, Iron Bow directed Belden to “not ship any more items
against this PO until further notice,” but to “continue to produce the equipment for this order.” (Docket Nos. 38, ¶¶
27, 28; 47, ¶¶ 27, 28). Iron Bow subsequently inquired about a “ship-in-place type deal,” in which CSC would bill
Iron Bow for the remaining Belden Products but continue to hold them. (Docket Nos. 38, ¶ 31; 47, ¶ 31). After the
parties exchanged emails about a “bill and hold” arrangement, the Belden Products ultimately were shipped to a
WESCO facility, and CSC paid Belden in full for them. (Docket Nos. 38, ¶¶ 42, 43; 39-15; 47, ¶¶ 42, 43). This
evidence shows that CSC procured the Belden Products for Iron Bow and could have delivered them but for Iron
Bow’s refusal to accept them.


                                                         10
       Case 2:18-cv-01374-WSH Document 50 Filed 03/29/21 Page 11 of 22




               A. CSC’s Quote Constituted an Offer, Which Iron Bow Accepted By Issuing
                  the Purchase Order, Thereby Forming a Contract Between the Parties
                  Pursuant to Section 2-207 of the Uniform Commercial Code.

       The parties’ disagreement concerning the operative contract terms primarily stems from

their disagreement as to which document constitutes an “offer” in this case. According to Iron

Bow, “CSC’s Quote constituted an offer, to which Iron Bow’s Purchase Order was a counteroffer,

which was subsequently accepted by CSC thereby forming the parties’ contract.” (Docket No. 41

at 9) (emphasis in original). Building on that argument – and notwithstanding that the parties

agreed to the Negotiated Terms after CSC’s Quote and before Iron Bow issued the Purchase Order

- Iron Bow insists that its own standard terms apply to the parties’ agreement because those were

incorporated by reference in the Purchase Order, not the Negotiated Terms. (Id. at 7; Docket No.

46 at 8). CSC disagrees that Iron Bow’s Purchase Order was a counteroffer, as opposed to

acceptance of the offer as contained in the Quote, because such argument is “directly contrary to

current UCC law.” (Docket No. 44 at 6). CSC is correct.

       “The Uniform Commercial Code is a uniform act governing the sale of goods, which has

been adopted in Pennsylvania and several other jurisdictions.” Tyco Elecs. Corp. v. Milwaukee

Elec. Tool. Corp., No. 1:10-cv-01807, 2012 WL 4793745, at *2 (M.D. Pa. Oct. 9, 2012); see 13

PA. CONS. STAT. § 2101, et seq. Although the UCC does not define “offer,” see Pollack Research

& Design, Inc. v. David Round Co., Inc., Civ. No. 15-3693, 2017 WL 770948, at *7 (E.D. Pa. Feb.

27, 2017); Beaver Valley Alloy Foundry, Co. v. Therma-Fab, Inc., 814 A.2d 217, 222 (Pa. Super.

Ct. 2002), the case law provides guidance on this point.

       “Generally, price quotes are not considered an offer, but rather ‘mere invitations to enter

into negotiations or to submit offers.’” Reilly Foam Corp. v. Rubbermaid Corp., 206 F. Supp. 2d

643, 650 (E.D. Pa. 2002) (quoting Bergquist Co. v. Sunroc Corp., 777 F. Supp. 1236, 1248 (E.D.




                                                11
        Case 2:18-cv-01374-WSH Document 50 Filed 03/29/21 Page 12 of 22




Pa. 1991)). However, “some price quotes are sufficiently detailed to be deemed offers, which

turns a subsequent document from a buyer containing a positive response into an acceptance.” Id.

(citing Bergquist, 777 F. Supp. at 1248). For a quote to constitute an offer, “it must reasonably

appear from the price quotation that assent to that quotation is all that is needed to ripen the offer

into a contract.” Id. at 651 (quoting Bergquist, 777 F. Supp. at 1249). Courts have considered the

following factors in analyzing whether a price quote is an offer: the seller’s quotation is sent in

response to a prospective buyer’s request for same; the inclusion of specific terms such as the

identification/description of products, their quantities, delivery terms and applicable sales terms

and conditions; and whether the quotation is unequivocal and not conditioned upon further

approval by the seller or a third party. See Reilly, 206 F. Supp. 2d at 651 (written correspondence

contained sufficient detail to constitute an offer, and not merely a price quote, where it included

specific terms including product identification, quantity and details for special manufacture of

product); Beaver Valley, 814 A.2d at 222-23 (written quotation included sufficient terms to

constitute offer where seller sent quotation in response to buyer’s request for same, the quotation

contained contract terms including item description, quantity, delivery terms and listed seller’s

terms of manufacture and sale, and the quotation was unequivocal and not conditioned upon

seller’s or third party’s further approval).

        Applying these factors here, first, Iron Bow requested CSC to provide a quote for the

Belden Products in connection with its work on the Project. (Docket Nos. 38, ¶¶ 2-3; 47, ¶¶ 2-3).

The Quote listed a description, quantity, unit price and total price for each Belden Product, as well

as a total price of $1,881,095.18 for all the Products. (Docket No. 39-3 at 2-8). It was denoted

under the description of each Product whether it was “Non-Returnable” or “Returnable – Subject

to Belden Restock Fee.” (See id.). The Quote also referenced “special T&C’s down below at the




                                                 12
         Case 2:18-cv-01374-WSH Document 50 Filed 03/29/21 Page 13 of 22




bottom,” which specified that “ALL NCNR PRODUCT IS NOTED UNDER EACH ITEM -

THESE WILL NOT BE CONSIDERED FOR RETURN. IRONBOW IS RESPONSIBLE FOR

BUYING OFF ON THE BELDEN DESIGN.” (Id. at 2, 9). The Quote further stated that “BUYER

AGREES THAT THIS QUOTE AND ANY RESULTING PURCHASE ORDER WILL BE

GOVERNED BY WESCO’S TERMS AND CONDITIONS DATED 011107 . . . WHICH TERMS

ARE INCORPORATED HEREIN BY REFERENCE AND MADE PART HEREOF.” (Id. at 2).

Finally, the Quote was unequivocal and not conditioned upon further approval by CSC or a third

party. Under these circumstances, the Court finds that CSC’s Quote was sufficiently detailed to

constitute an offer. Accordingly, Iron Bow’s Purchase Order was an acceptance of that offer, 7 not

a counteroffer as it now claims. See Reilly, 206 F. Supp. 2d at 650 (“[S]ome price quotes are

sufficiently detailed to be deemed offers, which turns a subsequent document from a buyer

containing a positive response into an acceptance.”) (citing Bergquist, 777 F. Supp. at 1248).

         In so ruling, the Court rejects Iron Bow’s “counteroffer” argument premised on the

common law principle that “the acceptance of the offer must be absolute and identical with the




7 The Court rejects Iron Bow’s argument that the “Quote could not be accepted because CSC’s offer embodied in
that Quote had expired.” (Docket No. 46 at 8). According to Iron Bow, CSC’s offer expired weeks before Iron Bow’s
Purchase Order was issued because the Quote provided that “[t]he prices stated in this offer shall, unless renewed,
automatically expire fifteen days (15) from the date of this offer.” (Id.; Docket Nos. 39-3 at 9; 41 at 12). Iron Bow’s
argument lacks merit for two reasons. First, “where the continued dealings of parties shows that an offer extends
beyond a stated deadline, the offer does not expire by its own terms.” Loranger Plastics Corp. v. Incoe Corp., 670 F.
Supp. 145, 147 (W.D. Pa. 1987) (citing Continental-Wirt Elec. Corp. v. Sprague Elec. Co., 329 F. Supp. 959, 964
(E.D. Pa. 1971)). In this case, the parties’ conduct after CSC supplied the Quote on November 20, 2017 until Iron
Bow issued the Purchase Order on December 14, 2017 makes clear that the offer extended beyond 15 days, as shown
by their exchange of emails concerning the Negotiated Terms during that period of time. Additionally, Iron Bow’s
own Purchase Order belies its assertion that “CSC’s offer embodied in [the] Quote had expired.” The Purchase Order
clearly references “Quote #893449 option B,” (Docket No. 39-7 at 5), which signifies Iron Bow’s understanding that
CSC’s offer contained in the Quote did not expire, contrary to its current contention. See Loranger, 670 F. Supp. at
147 (finding that offer had not expired where purchase order stated that it was “per . . . quotation # 7327 update, dated
June 16, 1983”). Surely if Iron Bow believed that the Quote had expired, Iron Bow would not have referenced the
Quote in the Purchase Order, for it would have served no purpose.



                                                           13
         Case 2:18-cv-01374-WSH Document 50 Filed 03/29/21 Page 14 of 22




terms of the offer,” 8 (Docket No. 41 at 11) (emphasis in original), given that the UCC applies to

the sales transaction at issue. See Reilly, 206 F. Supp. 2d at 651 (citing 13 PA. CONS. STAT. §

2207(a) (expression of acceptance operates to form contract even if it states additional or different

terms)). Section 2-207 of the UCC allows parties to commercial transactions to enforce their

agreements despite the existence of additional or different terms:

                          (a) General rule.--A definite and seasonable expression of acceptance or a
                              written confirmation which is sent within a reasonable time operates as
                              an acceptance even though it states terms additional to or different from
                              those offered or agreed upon, unless acceptance is expressly made
                              conditional on assent to the additional or different terms.

                          (b) Effect on contract.--The additional terms are to be construed as
                              proposals for addition to the contract. Between merchants such terms
                              become part of the contract unless:

                               (1) the offer expressly limits acceptance to the terms of the offer;

                               (2) they materially alter it; or

                               (3) notification of objection to them has already been given or is given
                               within a reasonable time after notice of them is received.

                          (c) Conduct establishing contract.--Conduct by both parties which
                              recognizes the existence of a contract is sufficient to establish a contract
                              for sale although the writings of the parties do not otherwise establish a
                              contract. In such case the terms of the particular contract consist of
                              those terms on which the writings of the parties agree, together with any
                              supplementary terms incorporated under any other provisions of this
                              title.

13 PA. CONS. STAT. § 2207.

         Section 2207 applies where, as here, the parties “conduct establishes a contract, but the

parties have failed to adopt expressly a particular writing as the terms of their agreement, and the



8 Under common law contract theory, parties entering into a contract were required to reach agreement on all
material terms. Flender Corp. v. Tippins Int’l, Inc., 830 A.2d 1279, 1284 (Pa. Super. Ct. 2003). Absent such “‘mirror
image’ correspondence between the terms, the offeree’s ‘acceptance’ would be deemed a mere counter-offer subject
to acceptance by the original offerer.” (Id.). Section 2-207 of the UCC was promulgated to remedy the fact that the
“mirror image” rule did not comport with the typical course of dealing in business transactions. (Id.).


                                                         14
        Case 2:18-cv-01374-WSH Document 50 Filed 03/29/21 Page 15 of 22




writings exchanged by the parties do not agree.” Tyco, 2012 WL 4793745, at *3 (quoting Step–

Saver Data Sys., Inc. v. Wyse Tech., 939 F.2d 91, 98 (3d Cir. 1991)). Pursuant to § 2207(a), an

expression of acceptance (Iron Bow’s Purchase Order) operates to accept an offer (CSC’s Quote)

even if it contains terms additional to or different from those stated in the offer, which is the case

with the parties’ competing standard terms and conditions referenced in the Quote and the

Purchase Order. As stated, neither party disputes that their exchange of the Quote and Purchase

Order, which agreed on the essential terms, was sufficient to form a contract for the sale of the

Belden Products under Section 2207. The fact that both CSC and Iron Bow included boilerplate

language in the Quote and the Purchase Order limiting acceptance to their standard terms and

conditions is not sufficient to preclude formation of a contract. See Daitom, Inc. v. Pennwalt

Corp., 741 F.2d 1569, 1576 (10th Cir. 1984) (applying Pennsylvania law). The formation of a

contract only would have been defeated if Iron Bow had responded with different or additional

terms and “explicitly communicate[d] [its] unwillingness to proceed with the transaction” unless

CSC accepted those terms, which did not occur here. Flender, 830 A.2d at 1284 (quoting Daitom,

741 F.2d at 1577); see also Reilly, 206 F. Supp. 2d at 651, n.3 (observing that offeree “must do

more than allude to preferred terms” and rather “must demonstrate an unwillingness to proceed

with the transaction unless its conditions are met”).

               B. The Parties’ Conflicting Cancellation Provisions Are Knocked Out of the
                  Contract and Replaced by a UCC Gap Filler.

       The Court next considers the operative contract term on cancellation which is at issue here.

The Quote specified under the description of each Belden Product whether it was “Non-

Returnable” or “Returnable – Subject to Belden Restock Fee.” (Docket No. 39-3 at 2-8). It also

set forth “special T&C’s” which provided that “ALL NCNR PRODUCT IS NOTED UNDER

EACH ITEM - THESE WILL NOT BE CONSIDERED FOR RETURN.” (Id. at 2, 9). Further,



                                                 15
        Case 2:18-cv-01374-WSH Document 50 Filed 03/29/21 Page 16 of 22




the Quote also stated that it and any resulting purchase order would be governed by Wesco’s

standard terms and conditions, which were incorporated by reference. (Docket Nos. 39-3 at 2;

39-4 at 2). The standard cancellation provision only permitted Iron Bow to cancel its order if CSC

agreed in writing and only after Iron Bow paid reasonable charges for expenses incurred by CSC

in connection with the order. (Docket No. 39-4 at 2, ¶ 7).

       The parties then engaged in negotiations about the terms and conditions which would apply

to the sale of the Belden Products, ultimately agreeing to the Negotiated Terms which were a

redlined version of Iron Bow’s standard terms and conditions. According to the Negotiated Term

on cancellation, Iron Bow could cancel the Purchase Order if its customer cancelled its order to

Iron Bow “provided that Supplier [CSC] will invoice Buyer [Iron Bow] for its costs and expenses

previously incurred in fulfilling the order.” (Docket Nos. 38, ¶ 19; 47, ¶ 19). Iron Bow’s

representative stated in an email on December 14, 2017 that CSC’s “edits and [sic] fair and

reasonable for this one time and for the work being done. If we can annotate the PO to reference

these negotiated terms on today’s date that will suffice.” (Docket Nos. 38, ¶ 18; 47, ¶ 18).

       Despite this representation, Iron Bow’s Purchase Order dated December 14, 2017 was not

annotated to reference the Negotiated Terms. Rather, the Purchase Order stated that Iron Bow’s

standard terms and conditions were incorporated by reference, including a cancellation provision

which permitted Iron Bow to cancel the Purchase Order without penalty or cost if its customer

cancelled its order to Iron Bow. (Docket Nos. 39-7 at 5; 43-8 at 7, ¶ 9.3). There is no explanation

in the record why Iron Bow did not annotate the Purchase Order to include the Negotiated Terms

as it represented would be done.

       Notwithstanding evidence of the Negotiated Terms, the Court is bound to examine the

writings exchanged by the parties. On one hand, CSC’s Quote contained special terms identifying




                                                16
        Case 2:18-cv-01374-WSH Document 50 Filed 03/29/21 Page 17 of 22




certain Belden Products as non-cancellable and non-returnable, along with its standard term

prohibiting cancellation unless CSC agreed and Iron Bow paid for expenses incurred by CSC. On

the other hand, Iron Bow’s Purchase Order referenced its standard terms which permitted it to

cancel the Purchase Order without penalty or cost to the extent its customer canceled its

corresponding order to Iron Bow. Under Section 2207, the parties’ terms on cancellation are

different, rather than additional. See Tyco, 2012 WL 4793745, at *3 (finding parties’ cancellation

provisions different under Section 2207 where defendant’s purchase order reserved right to cancel

order if delivery was not made as specified, whereas plaintiff’s acknowledgment provided that

cancellation of items would be a breach of contract).

        Section 2207(b) sets forth the standard for determining whether additional terms should be

included in a contract, but it “is silent on the treatment of terms stated in the acceptance that are

different, rather than merely additional, from those stated in the offer.” Tyco, 2012 WL 4793745,

at *4 (quoting Daitom, 741 F.2d at 1578) (emphasis in original). Where the parties’ forms include

different terms, courts apply the “knockout rule” in order to determine the terms of the contract.

Id. (citing Flender, 830 A.2d at 1285-87; Reilly, 206 F. Supp. 2d at 655; Daitom, 741 F.2d at 1578-

79). The knockout rule has been explained as follows:

                the offeree’s form is treated only as an acceptance of the terms in
                the offeror’s form which did not conflict. The ultimate contract,
                then, includes those non-conflicting terms and any other terms
                supplied by the U.C.C., including terms incorporated by course of
                performance (§ 2–208), course of dealing (§ 1–205), usage of trade
                (§ 1–205), 9 and other “gap fillers” or “off-the-rack” terms (e.g.,
                implied warranty of fitness for particular purpose, § 2–315).

Daitom, 741 F.2d at 1579. Therefore, the contract between CSC and Iron Bow consists of the



9 Course of performance, course of dealing and usage of trade are now contained in Section 1-303. See 13 PA.
CONS. STAT. § 1303.



                                                    17
         Case 2:18-cv-01374-WSH Document 50 Filed 03/29/21 Page 18 of 22




terms upon which they agreed, and the inconsistent cancellation terms at issue are knocked out.

See Tyco, 2012 WL 4793745, at *4 (applying knockout rule to inconsistent cancellation

provisions). In such scenario, CSC argues that the cancellation term should be replaced with the

UCC’s gap filler provision on anticipatory repudiation at 13 PA. CONS. STAT. § 2610 10 and, thus,

Iron Bow breached the contract by unilaterally cancelling the Purchase Order. (See Docket Nos.

37 at 15; 44 at 13-14; 48 at 3-4). Iron Bow contends, however, that if the knockout rule is applied,

the relevant gap filler provision is Section 2309(c) 11 relating to termination of the contract, which

would permit it to terminate and cancel the Purchase Order. (See Docket Nos. 41 at 23; 46 at 17-

18).

        Iron Bow is incorrect that Section 2309, relating to termination with reasonable notice, is

the appropriate gap filler. By its terms, that section applies to contracts which provide for

“successive performances” but are “indefinite in duration.” See 13 PA. CONS. STAT. § 2309(b).

As one court construing this section explained:

                 a contract requiring ongoing or successive performance with an indefinite
                 duration “is valid for a reasonable time but unless otherwise agreed may be
                 terminated at any time by either party.” See 13 Pa.C.S.A. § 2309(b).
                 Termination, however, “requires reasonable notification.” See 13 Pa.C.S.A.
                 § 2309(c). “[A]pplication of principles of good faith and sound commercial
                 practice normally call for such notification of the termination of a going
                 contract relationship as will give the other party reasonable time to seek a
                 substitute arrangement.” See 13 Pa.C.S.A. § 2309 comment 8.

Triple Crown Am., Inc. v. Biosynth AG, No. CIV. A. 96-7476, 1999 WL 305342, at *3 (E.D. Pa.

May 14, 1999). Section 2309 is plainly inapplicable here because the parties’ agreement was not



10 According to that provision, when a party repudiates a contract with respect to performance not yet due, the other
party may “resort to any remedy for breach (section 2703 or 2711), even though he has notified the repudiating party
that he would await performance by the latter and has urged retraction.” 13 PA. CONS. STAT. § 2610(2).

11 That section provides, “[t]ermination of a contract by one party except on the happening of an agreed event
requires that reasonable notification be received by the other party and an agreement dispensing with notification is
invalid if its operation would be unconscionable.” 13 PA. CONS. STAT. § 2309(c).


                                                         18
         Case 2:18-cv-01374-WSH Document 50 Filed 03/29/21 Page 19 of 22




one for ongoing or successive performance with an indefinite duration. As shown by the Quote

and Purchase Order, Iron Bow purchased specific Belden Products in specific quantities to be

delivered in a certain timeframe.

         In a situation similar to this case where the parties’ cancellation terms conflicted, the court

determined that UCC § 2-610 was the appropriate gap filler and found that the plaintiff was entitled

to damages when the defendant unilaterally cancelled the contract. 12 See Reaction Molding Techs,.

Inc. v. General Elec. Co., 588 F. Supp. 1280, 1290 (E.D. Pa. 1984). Likewise, here, the Court

agrees that § 2-610 is the appropriate gap filler. Iron Bow’s email in June 2018 stating that it was

cancelling the Purchase Order signified that it would not continue with performance, which

constituted a repudiation of the parties’ contract entitling CSC to resort to any remedy for breach

provided in the UCC. See 13 PA. CONS. STAT. § 2610.

                  C. Iron Bow Breached the Parties’ Contract by Cancelling the Purchase
                     Order, Resulting in Damages to CSC.

         Pursuant to the above analysis, Iron Bow breached the parties’ contract under the

applicable UCC gap filler by cancelling the Purchase Order. In the alternative, the Court observes

that such determination is consistent with the record evidence which shows that Iron Bow knew

and understood that the Purchase Order could not be cancelled for the vast majority of the Belden


12 In Tyco, which also involved conflicting cancellation terms that were knocked out, the plaintiff argued that
Section 2610 was the appropriate gap filler, whereas the defendant contended that the parties’ course of dealing
provided the missing term. Tyco, 2012 WL4793745, at *4 (citing 13 PA. CONS. STAT. § 2610 and observing that
when a party repudiates a contract with respect to performance not yet due, the aggrieved party may treat the
repudiation as a breach of contract). The Tyco court found that the parties’ course of dealing may supply the missing
term in that case because the defendant referenced in its answer and affirmative defenses a particular policy governing
adjustments to its orders which may have permitted cancellation. Id. at *4-5. “A ‘course of dealing’ is a sequence of
conduct concerning previous transactions between the parties to a particular transaction that is fairly to be regarded as
establishing a common basis of understanding for interpreting their expressions and other conduct.” 13 PA. CONS.
STAT. § 1303(b). Courts have held that a single transaction cannot constitute a course of dealing. See e.g., Kern Oil
& Refining Co. v. Tenneco Oil Co., 792 F.2d 1380, 1385 (9th Cir. 1986); Frix v. Integrity Med. Sys., Inc., No. 1:16-
cv-02559, 2017 WL 4171987, at *7 (W.D. Tenn. Sept. 20, 2017). Unlike Tyco, course of dealing is not the appropriate
gap filler here because the evidence suggests only one prior dealing between the parties. See Docket Nos. 42, ¶ 7; 45,
¶ 7) (indicating that CSC proposed utilizing a previously negotiated version of Iron Bow’s terms and conditions for
purposes of its purchase of the Belden Products).


                                                           19
        Case 2:18-cv-01374-WSH Document 50 Filed 03/29/21 Page 20 of 22




Products. The Quote clearly identified certain products as non-cancellable or non-returnable.

(Docket No. 39-3 at 2-9). After the Quote issued, the parties agreed to the Negotiated Terms which

were to have been included in the Purchase Order. (Docket Nos. 38, ¶¶ 15, 16, 18; 47, ¶¶ 15, 16,

18). Pursuant to the cancellation provision in the Negotiated Terms, if Iron Bow cancelled the

Purchase Order, CSC could invoice Iron Bow for its costs and expenses incurred in connection

with the order. (Docket Nos. 38, ¶ 19; 47, ¶ 19).

       The evidence shows that the parties intended the Negotiated Terms to apply to their sales

contract, despite Iron Bow’s failure to annotate the Purchase Order to include them after

committing to do so. Iron Bow acknowledges as much in its briefing, stating that “the parties

understood and intended that [the Negotiated Terms] would apply” but they “were not actually

incorporated into any contractual document between the parties.” (Docket No. 46 at 8, n.1; see

also Docket No. 41 at 14, n.3 (indicating that “Iron Bow’s Jason Peters noted that a reference to

[the Negotiated Terms] would need to be appended to the Purchase Order” but “[n]o such unique

reference was ultimately included.”)). Iron Bow makes no attempt to explain why this occurred.

Nonetheless, Iron Bow’s acknowledgment that the parties intended the Negotiated Terms would

apply shows it understood that it would be bound by the negotiated cancellation provision, which

permitted CSC to invoice Iron Bow for its costs and expenses associated with the order in the event

of cancellation.

       Iron Bow’s understanding about cancellation and its associated costs is further shown by

Iron Bow’s conduct after the Purchase Order issued, evidencing that Iron Bow knew CSC had

purchased the Belden Products and was prepared to supply them to Iron Bow. In late December

2017, Iron Bow directly requested that Belden “continue to produce equipment for [the] order,”

but “not ship any more items against this PO until further notice.” (Docket Nos. 38, ¶¶ 27, 28; 47,




                                                20
         Case 2:18-cv-01374-WSH Document 50 Filed 03/29/21 Page 21 of 22




¶¶ 27, 28). Iron Bow subsequently asked CSC to do a “ship-in-place type deal,” in which CSC

would bill Iron Bow for the remaining Belden Products but continue to hold them. (Docket Nos.

38, ¶ 31; 47, ¶ 31). Iron Bow and CSC also exchanged emails regarding a potential “bill and hold”

arrangement. (Docket No. 39-15). CSC informed Iron Bow in June 2018 that its parent, WESCO,

“made a decision to have the Belden material to be shipped to a Wesco location.” (Docket Nos.

38, ¶ 38; 47, ¶ 38). CSC also informed Iron Bow that it would hold the material in a WESCO

facility but transfer ownership to Iron Bow as it would be customer owned, and no storage fee

would apply until August 1, 2018. (Docket No. 39-16 at 2). The Belden Products ultimately were

shipped to a WESCO facility and, as Iron Bow admits, CSC paid Belden in full for them. (Docket

Nos. 38, ¶¶ 42, 43; 47, ¶¶ 42, 43). All of this shows that Iron Bow was well aware that CSC

procured the Belden Products for Iron Bow and could have delivered them, but did not do so at

Iron Bow’s request.

         The evidence likewise shows that Iron Bow was well aware that the Purchase Order could

not be cancelled for many of the Belden Products. In that regard, Iron Bow sent multiple letters

to Centech reiterating that the vast majority of the Belden Products were “non-returnable and non-

cancellable,” demanding payment for same, and ultimately filing suit against Centech. (Docket

Nos. 39-22 at 3; 39-23 at 2; 39-24 at 2; 39-25). All told, Iron Bow’s actions make clear that it

knew and understood that much of the Purchase Order was “non-cancellable” and, consistent with

the Negotiated Terms, CSC could invoice Iron Bow for the costs it incurred in fulfilling the order

for the Belden Products if Iron Bow cancelled the Purchase Order. 13




13       The parties dispute whether Centech cancelled its order to Iron Bow (which was a condition precedent to
cancellation under the Negotiated Terms), or whether Iron Bow was fired from the Project for poor performance. (See
Docket Nos. 37 at 11-12; 46 at 14). The Court finds that this dispute is immaterial to resolution of summary judgment.
Putting aside the reason for Iron Bow’s cancellation, CSC could invoice Iron Bow for its costs and expenses in the
event of cancellation as explained herein.


                                                         21
         Case 2:18-cv-01374-WSH Document 50 Filed 03/29/21 Page 22 of 22




         In sum, the record establishes that CSC is entitled to summary judgment on its breach of

contract claim. There is no dispute that the parties entered into a contract pursuant to which CSC

was to supply the Belden Products to Iron Bow, much of which could not be cancelled. CSC

procured the Belden Products and could have supplied them to Iron Bow, but for Iron Bow’s

request that they not be delivered. Iron Bow cancelled the Purchase Order in breach of the parties’

contract, resulting in damages to CSC given that it has paid in full for the Belden Products and

continues to store them without payment from Iron Bow.

   VI.      CONCLUSION

         There is no genuine issue of material fact concerning Iron Bow’s liability to CSC for breach

of contract. Accordingly, Plaintiff’s motion for summary judgment (Docket No. 36) will be

granted and Defendant’s motion for summary judgment (Docket No. 40) will be denied.

         An appropriate Order follows.



                                                       W. Scott Hardy
                                                       W. Scott Hardy
                                                       United States District Judge

Date: March 29, 2021


cc/ecf: All counsel of record




                                                  22
